Citation Nr: 1145207	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the United States Army from October 1968 to June 1970, including almost 13 months in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the appellant, in his VA Form 9 submitted in April 2009, requested to appear before a Veterans Law Judge.  In a document submitted in May 2009, the appellant stated that he did not want a Board hearing.  The Board sent the appellant a hearing clarification letter in October 2011; the appellant responded the next month and said he wanted a videoconference hearing.

A hearing on appeal must be afforded when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  In view of the foregoing, this case must be REMANDED for the following action:

The RO should schedule the appellant for a videoconference Board hearing in accordance with applicable procedures set out in 38 C.F.R. § 20.704.  

The RO should notify the appellant of the date, time, and place of such a hearing by letter mailed to his current address of record.

The appellant is advised that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.  

All correspondence pertaining to this matter should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

